DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bateman (US 2017/0154347).1	Regarding claims 1, 7 and 13, Bateman teaches a computer implemented method for intelligent shipment of items, computer readable medium comprising instructions, and a system2 for intelligent shipment of items, comprising: 	predicting shipping information for shipping an item associated with a first user to a destination designated by a second user, including determining a category of the item to identify similar items from a historical database (paragraph 0034: Block S130, see also paragraphs 0048-0053); 	storing at least some of the shipping information in databases of an Internet site (paragraph 0042: Block S140); and	generating a machine readable code associated with the item or the shipping information (paragraph 0044: QR codes), wherein a shipper uses information from scanning the code to access and retrieve the shipping information from the databases of the site using an application programming interface (API) of the site (paragraph 0025), and wherein the shipper uses the retrieved shipping information to ship the item to the destination (paragraph 0045: Block S150).	Regarding claims 2, 8 and 14, Bateman teaches accessing actual shipping information from past listings in the historical database corresponding to the similar items (paragraph 0019); and 	using at least some of the actual shipping information as the predicted shipping information for shipping the item to the destination (paragraph 0034).	Regarding claims 3, 9 and 15, Bateman teaches storing other of the shipping information in databases of the shipper, wherein the shipper uses the code to retrieve said other of the shipping information from the shipper databases, wherein said other of the shipping information is not available to the first user to thereby enable an anonymous transaction (paragraph 0042).	Regarding claims 4, 10 and 16, Bateman teaches the shipper provides feedback to the site pertaining to actual shipping of the item to the destination, wherein the feedback includes actual weight and dimensions of the item, an actual box size, and whether the item is hazardous (paragraph 0040), and wherein the method further comprises: 	storing the feedback in the historical database in a past listing associated with the item (paragraph 0042).	Regarding claims 5, 11 and 17, Bateman teaches predicting shipping information for shipping the multiple items to destinations indicated by the second sellers, including grouping items to a same second user, or to second users proximate to each other (paragraphs 0034-0038); 	storing at least some of the shipping information of the multiple items in the databases of the site (paragraph 0042); and 	generating a single machine readable code associated with all of the multiple items, wherein the shipper uses information from scanning the single code to access and retrieve the shipping information of the multiple items from the databases of the site, and wherein the shipper uses the retrieved shipping information of the multiple items to ship the multiple items to the destinations of the second sellers via a local shipping office for at least some of the grouped items (paragraphs 0034-0038).	Regarding claims 6, 12 and 18, Bateman teaches receiving notification that the second user wishes to return the item to the first user; accessing actual shipping information for shipping the item to a destination of the first user (paragraph 0043); 	storing at least some of the actual shipping information in the databases of the site (paragraph 0042); and	generating a second machine readable code associated with the item or the actual shipping information, wherein the shipper uses information from scanning the second code to access and retrieve the actual shipping information from the databases of the site, and wherein the shipper uses the retrieved actual shipping information to ship the item to the destination of the first user (paragraph 0043). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 The memory and processor can be found in Bateman at least at paragraph 0066.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.